 

A0245B (Rev. l 1116) .Tudgment in a Crilninal Case
Sheet l

 

 

 

UNITED STATES DrsTch'r CoURT
Western District of Washington

 

UNITED STATES OF AMERICA JUDGMENT IN A CR]]VIINAL CASE
v. '

ABDIRASHID HARET Case Number: 2:17CR0029IJLR-002
USM Nurnber: 48138-086
Mohanirnad Ali Hanioudi

 

Defendant’s Attorney
THE ])EFENDANT:

pleaded guilty to count(s) 1, 3, and 4 of the Superseding lndic'trnent

 

l:| pleaded nolo contendere to count(s)

 

which Was accepted by the court.
ij Wa,s found guilty on count(s)

 

after a plea of not guilty
7 The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offens_e ' ' Offense Ended Count
18 U.S.C. § lll(a)(l) and (b) ` Assault of Federal Officer and Person Assisting Federal 10/2(]/201'7 l
` Officer l

18 U.S.C. § 924(0)(1)(A)(i)- Using a Firearrn During a Crinie ofViolence 10/2()/2017 3
(ii) ` ,\

18 U.S.C. §. 2114(a) Robbery choney of the United States 10/20/2017 4

The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to
the Sentencing Reforrn Act of 1934.

|:| The defendant has been found not guilty on count(s)

 

c_ouni(s) s 6 and s iii is are dismissed on the motion orihe Uiiiied states

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any'change of narne, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are _fu'lly paid. If ordered to pay
restitution, the defendant must notify the court and United States AWeri hanges in ec anne circumstances

' lane

stan .

Assistant United State`s Attorney

M\n 351 QM /"\ n
shaw

Signatu`r`c of Jud e
_ The Honora le Jarnes L. Robart
United State District Judge

 

Nan'ie and Titlc o Judge

")\ mfa/trim (LO\O\

Date

 

 

A0245B (Reif. l 1/16) Judgment in a Criminal Case
Sheet 2 - Imprisonrnent

 

 

 

Judgment _ Page 2 of 7
DEFENDANT: ABI)IRASHID HARET

CASE NUl\/lBER: 2: 17CR00291]LR~0_02
IMPRISONI\IENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

R‘W'b?il Y/l‘i;(`/~Q.a§: [€g _W\¢?{u/\SJ.\ §Li WWOn Q//\’L'.S lafwi[‘i> @&m@‘i

 

gai/imm tv sit maris
7 on Co'w\qi'. g

l:| The court makes the following recommendations to the Bureau of Prisons'

Q\(l\({’V\D/\’\-X C\JY %O? VCT_ %\-Q(L\AW~.; O`(L. W

N The defendant is remanded to the custody of the United States Marshal.

|:l The defendant shall surrender to the United States Marshal for this district:
l:l at _ |:| a.m. |:I p.rn. on 7
[l as notified by the United States Marshal.

 

[:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

|:l before 2 p.rn. on
|:| as notified bjr the United States Marshal.

 

= l:| as notified by the Probation.or Pretrial Services Office.

 

 

 

 

RETURN
I have executed thisjudgment as follows:
Defendant delivered on ‘ ` to _
at . , With a certified copy of this judgment
U.NITED STATES MARSHAL
By

 

DEPUTY UNITED STA'[`ES MARSH_AL

 

A0245B

(Rev. l 1/16) Judgment in a Criminal Case
Sheet 3 _ Supervised Release

 

 

 

Judgment _ Page 3 of 7

DEFENDANT: , ABDIRASHI]) HARET
CA SE NUl\/IBER: 2:17CR0029IJLR-002

SUPERVISED RELEASE

Upon release from imprisonmentj you will be on su ervised release for a term of : ,_ c
- 7 p 55 ve (b ) years

 

 

,_\

7.

MANDATORY 'CONDITIONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance

You must refrain from any unlawful use of a controlled substancel You must submit to one dru test within 15 days
of release from imprisonment and at least two periodic drug tests thereafter, as determined by e court.

l:|
I:I

|:|

l:| The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of
future substance abuse pack saipaaabia

You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence

Ofrestitutlon. (check g'fc‘.'pph'ccrble)

s You must cooperate in the collection of DNA as directed by the probation ofticer. (check grapplicable)
`You must comply with the requirements of the Sex Offender Registration and Notifrcation Act (34 U.S.C.

§ 20901_, er seq.) as directed by the probation officer, the Bureau of Prisons, _or' _any state sex offender registration
agency 1n which you reside, work, are a student, or were convicted of a quahfymg offense.‘ (checktfappficable)

You must participate in an approved program for domestic violence. (check yapplz’cable)

You must comtplly with the standard conditions that have been adopted by this court as well as with_any additional

conditions on

e attached pages

 

 

'A0245B (Rev. ll;'l6) ludgrnent ina Ci'in'iinal Case
Sheet 3A _ Supervised Release

Judgment ~ Page 4 of 7

DEFENDANT: ABDIRASHID HARET
CASE NUl\/IBER: 2:17CROO29llLR-002

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These
conditions are im osed because they establish the basic expectations for your behavior while on supervision and identify
the minimum too s needed by probation officers to keep informed, report to the court about, and bring about improvements
in your conduct and condition

l. You must report to the probation office in the federaljudici-al district where you are authorized to reside within 72 hours
' of your release from im risonment, unless the probation officerinstructs you to report to a different probation office or
within a different time rame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed

3. You must not knowingly leave the federaljudicial district where you are authorized to reside without first getting
permission from the court or the probation officer. 7

4.. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. lf you plan to change where ou live or anything about your
living arrangements Such as the peo le you live with), you must notify the pro ation o icer at least 10 days before the
change If noti ing e robation o icer in advance is not ossible due to unanticipated circumstances you must notify
the probation o ficer wi `n 72 hours of becoming aware o a change or expected c ange.

'6. You m_ust allow the probation officer to_visit you at any time at your home or elsewhere, and you must permit the _
probation officer to take any items prohibited by the conditions ofyour-supervision that he or she observes iii plain view.

7. You must work full time (atleast 30 hours per week) ata lawful type of employment unless the probation officer
. excuses you from doing so. lf you do not have full-time employment you must try to find full-time.employment, unless
the probation officer excuses you from doing so. If` you plan to change where you work or anything about your work
(such as your position or your job res onsibi itiesj, you must notify t e probation officer at least l days before the
change if notifying the probation o '1cer at least 10 days in advance is not possible due to unanticipated circums-tances,
you must notify the probation officer within 72 hours of becoming aware o a change or expected change

8. You must not communicate or interact with someone you know is engaged iii criminal activity if yo_u know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer Within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive devicez o_r dangerous weapon (i.e.,
anything that Was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers). - _

' ll. _You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court '

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation
officer may require you to notify the person about the risk antsfyou must comply with that instruction The probation
officer may contact the person and confirm that you have no ' ied the person about the risk.

l3. You must follow the instructions of the probation officer related to the conditions cf supervision

U.`S. Probation Office Use Only

A'U.S-. probation officer has instructed me oii the conditions specified by the court and has_ provided me with a written copy
of this judgment containing these conditionsl For further information regarding these conditions, see Overvi'ew qurof)an'on-
and Supervised Rei‘ease Coi'idi-i‘i'oiis, available at www.uscourts.gov.

Defendant’ s Signature . . ` Date

 

 

 

AO245B (Rev. l 1/16) Judgiuent in a C'rlriiiria| Case
Sheet 3D ~ Superviscd Release

 

 

mf.udgment ~ Page 5 of 7= '
DEFENDANT: ABDIRASHID HARET
CASE NUMBER: 2:17CR00291JLR-002

SPECIAL CONDITI'ONS OF SUPERVISION

l. The defendant shall participate as.instructed by the U.S. Proba`tion Officer in a program approved by the

probation office for treatment of` narcotic addiction, drug dependency, or substance abuse, which may

' include testing to determine if defendant has reverted to the use of drugs or alcohol. The defendant shall

also abstain from the use of alcohol and/or other intoxicants during the term of supervision Defendant

must contribute towards the cost of any prograrns, to the extent defendant is financially able to do so, as

determined by the U.S. Probation Officer. In addition to urinalysis testing that may be a part of a formal
drug treatment program, the defendant shall submit up to eight (8) urinalysis tests per month.

2. 'The defendant shall submit his or her person, property, house, residence, storage unit, vehicle, papers,
computers (as defined iii 18 U.S.C. § 1'030(e)(1))5 other electronic communications or data storage
devices or media, or office, to a search conducted by a United States probation officer, at a reasonable
time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a
violation of a condition _of supervision Failure to submit to a search may be grounds for revocation.. The
defendant shall warn any other occupants that the premises may be subject to searches pursuant to this
condition

3. The defendant shall undergo a mental health, psychiatric or psychological evaluation and follow all
treatment recommendations in that evaluation, as directed by the United States Probation Office. You
shall take all medications as prescribed The defendant rnust contribute towards the cost of any programs,
to the extent the defendant is financially able to do so, as determined by the U.S. Probation Of`ficer.

4. The defendant shall provide the probation officer with access to any requested financial information
including the authorization to conduct credit checks and obtain copies of the defendant’s- federal income
tax returns

 

A0245B (Rev. l lfl 6) Judgmeiit in a Cri`miiial Case
Sheet 5 _ Criminal Monetary Penalties

 

 

Judgrnent - Page 6 of 7 '
DEFENDANT: ABI)IRASHI]) HARET
CASE NUh/IBER: 2117CR00291}LR-002

CRll\/fINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 300 N/A Waived N/A
_ i:| The determination of restitution is deferred until _ . An Ame_nded Jiidgment in a _Cr‘r'mi'nal Case (/.lO 245€)

will be entered after such determinationl

l:| The defendant must make restitution (including community restitution) to the following payees in the amount listed `below.
lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

Name of Payee Total Loss* Restitution Ordered Priority or Percentage

 

ioTALs _ s ccc ' 7 _ s 0.00

l:l Restitut`ion amount ordered pursuant to plea agreement $

 

|] The defendant must pay interest on restitution and a fine of more than $2,5(}0, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6‘may be
subject to penalties f`or delinquency and default, pursuant to 18 U.S.Cl § 3612(g).

ll The court-determined that the defendant does not have the ability to pay interest and it is ordered that:

[l the interest requirement is waived for the |:l fine l:| restitution
i:l the interest requirement for the |:| fine E|_ restitution is modified as follows:

The court finds the defendant is financially unable and is unlikely to become able to pay a fine and, accordingly, the imposition
of a fine is waived

*- Justice foi Victims of Tiafficking Act of2(]]5 Pub. L. No. 114- 22.
** Findings for the total amount of losses are iequired under Cl`iapteis lO9A, l 10 llOA, and 113A of Title 18 for
offenses committed on or after September 13, 1994, but before April 23,1996.

 

A0245B (Rev. l 1/16) Judgmcnt in a Criminal Case

 

Sheet 6 ~ Sohedule of` Payments
` ludgme_nt _ Page 7 of 7

DEFENDANT: AB])IRASHID I~IARET
CASE NUMBER: 2:17CR00291JLR-002

SCHEDULE-OF PAYMENTS

I-Iaving assessed the defendant’s ability to pay, payment of the-total criminal monetary penalties is due as follows:

PAYMENT is DUE iivn\iaDiATnLY. Any unpaid amount shall be paid to
Clerk's Office, United States District Court, 700 S-tewart Street, Seattle, WA 98101.

During the period of imprisonment, no less than 25% of their inmate gross monthly income or $25.00 per quarter,
whichever is greater, to be collected and disbursed iii accordance with the inmate Financial Respcnsibility Pro_gram.

During the period of supervised release, in monthly installments amounting to not less than 10% of the defendants gross
monthly household income, to commence 30 days after release from imprisonment

|:l Duririg the period of probation, in monthly installments amounting to not less than 10% of the defendants gross monthly
household income, to commence 30 days after the date of this judgment

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the 'Coui‘t. The defendant shall pay more than the amount established whenever possible. The

defendant must notify the Co_urt, the United States Probation Office, and the United States Attorney‘s Office of any
material change in the defendants financial circumstances that might affect the ability to pay restitution-

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the period of imprisonment All criminal monetary penalties, except those payments made through
the Federal Bureau of Prlsons’ Inrnate Financial Responsibility Program are made to the United States District Court,
Western District of Washington. For restitution payments, the Clerk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

I:| Joint and 'Several

Defendant and Co~Defendant Names and Case Numbers amending dey%ndanmiimber),` Total Ainount, Joint and Several
Amount, and corresponding payee, if appropriate l

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States: _

Payments shall be applied iii the following order: (1) assessment,_(Z) restitution principai, (3i restitution interest, (4) fine principal,
(5)' fine interest, (6) community i'estitution, (7)' JVTA Assessment, (8) penalties, and (9) costs, including cost ofproseciition and court costs.

 

